PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/462,460
Filing Date: 17 Mar 2017
Appellant(s): Schydlowsky, Andrew



__________________
George Shultz Reg. No. 35,674
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 February 2021.





29 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-11, and 13-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
24.	Claims 1, 3-4, 11, 13-14, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shilman et al. (US PG Pub. 2009/0319342) and further in view of Hernberg (US PG Pub. 2015/0334121).

(2) Response to Argument
Regarding the §101 rejection:
Appellants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Applicants argue that the claims are not directed towards an abstract idea; however the Examiner respectfully disagrees and notes that judicial exceptions exist beyond those listed in the MPEP and most up to date guidance.  The subject matter inquiry is to what is recited in the instant claims, and supported by the specification; not to analogize the claims to the exact specifics of an example or precedential case (the examples and cases provided are non-exhaustive).  Here, it is the instant claims, as drafted and considered as a whole, that are directed towards or recite the abstract idea as noted in the previous rejections.  Again, but for the recitation of computing components to “apply” the judicial exception, the claims encompass the user manually mapping or searching for product reviews, comparing a first review to a second review to identify the differences or additional data for which a score is generated, which is a user managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (here reviews regarding product information are not only organizing the human activity of providing a product review, but the use of the reviews themselves is the organizing human activities for advertising or marketing).  Contrary to Applicants’ assertions, aggregating/analyzing product reviews for advertising or marketing purposes, such as testimonials have long existed before the Internet.  Simply having the claims recite “by a first server” concerned with product reviews and URLs is not enough to integrate the claims into a practical application nor does it amount to significantly more.  This coincides with Appellants’ specification [0003] “Retail websites store and display product review information. The reviews are posted by users of the website and help prospective purchasers make informed buying decisions. A problem with this review information is that it is from a limited source and leaves out review information from other websites, such as other retail websites or social media websites. Additionally, retail websites offer limited functionality for generating, analyzing, and reviewing trend data related to the review information.” as well as in [0014] “A method and apparatus is disclosed for collecting, analyzing, and displaying product information and product reviews with a continuously operating internet robot or crawler. Data analysis, reports and email notifications of various events are automatically generated” which is evidence that Appellants are admitting that the invention is directed towards an abstract idea of collecting product reviews (a business relation, advertising/marketing activity, as well as organizing human activities such as interactions in a social network regarding product reviews), being only situated over the Internet.  The Examiner again notes that an abstract idea does not become non abstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable.”).  If it is determined that the patent is drawn to an abstract idea or otherwise ineligible subject matter, at a second step we ask whether the remaining elements, either in isolation or combination with the non-patent ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). Put another way, there must be an “inventive A simple instruction to apply an abstract idea on a computer is not enough. Alice, 134 S. Ct. at 2358 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible idea into a patent eligible invention. Stating an abstract idea ‘while adding the words “apply it’’ is not enough for patent eligibility.’” (quoting Mayo, 132 S. Ct. at 1294)).  Applicants’ claims use a server to execute the abstract idea of “organizing human activities” involving providing notifications based upon product reviews which is not necessarily rooted in computer technology (product reviews and notifications are not only limited and unique to the Internet). Further, the server is only recited in such a high level of generality as mere instructions to perform the abstract idea; a simple instruction to apply an abstract idea is not enough, regardless of traditional business analog.
Appellants further argue that the claims are similar to the recent Enfish decision; however the Examiner respectfully disagrees.  Unlike Enfish, the instant claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore still directed to an abstract idea.  Again, unlike Enfish, the instant claims focus not on such an improvement to the computers as tools, but on certainly independent abstract ideas that use the computers as tools and therefore do not amount to significantly more than the abstract ideas themselves.  Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis.
Appellants further argues that the claims are similar to the recent DDR Holdings decision whereby the “These claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Examiner respectfully disagrees and in particular, the claims are not directed to overcoming a problem specifically arising in the realm of computer networks. Such a computer technology problem is, for example, a problem concerning processor efficiency whereby a possible claim solution optimizes placement and routing procedures.  To determine whether an invention claims ineligible subject matter, we engage in a two-step process. First, Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  Again, an abstract idea does not become non abstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable.”).  If it is determined that the patent is drawn to an abstract idea or otherwise ineligible subject matter, at a second step we ask whether the remaining elements, either in isolation or combination with the non-patent ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). Put another way, there must be an “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. A simple instruction to apply an abstract idea on a computer is not enough. Alice, 134 S. Ct. at 2358 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible idea into a patent eligible invention. Stating an abstract idea ‘while adding the words “apply it’’ is not enough for patent eligibility.’” (quoting Mayo, 132 S. Ct. at 1294)).  Appellants’ claims use a computer-implemented method executed by a first server pertaining to the abstract idea of “organizing human activities” involving aggregating/collecting/analyzing product reviews.  Here, again, the claimed solution is directed to the abstract idea of “organizing human activities” involving aggregating/collecting/analyzing product reviews which is not necessarily rooted in computer technology (product reviews are not only limited and unique to the Internet). Further, the computer-implemented method, server, system (claim 11), and client device (claim 11) are only used generically; a simple instruction to apply an abstract idea is not enough, regardless of traditional business analog.   Hence, the claims are not similar to the DDR Holdings decision, and thus the rejection was not withdrawn.
Appellants also argue that the claims recite an “inventive concept,” (regarding the independent and dependent claims), which appears to be that the claims cannot abstract idea because the claimed invention is “novel” and “non-obvious.” Although the second step in the Alice/Mayo framework is termed a Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.  Novelty is not the benchmark for patent eligibility, as a novel and non-obvious set of claims can still be ineligible under §101.
As such, the §101 rejection should be affirmed.
Regarding the §103 rejection:
Appellants argue that the Shilman reference does not disclose “comparing the second review information to the first review information, by the first server, to identify updated review information” however the Examiner respectfully disagrees.  The Examiner has previously shown that the Shilman reference is entirely based upon the ability to create a repository of URLs for products, extract the content therefrom, and keep this content updated, as previously cited in ¶31 how “The URL server 310 uses various metrics for defining the sequence and timing including frequency of changes, newness of products and pre-computed trends in arrival of new content (such as reviews and price-updates) based on the lifespan of the product in question.  For example, new products tend to get more reviews during a period soon after its release date, depending on the type of product, whereas older products are less likely to have new reviews.  The URL server 310 performs URL normalization and minimization based on comparison of different URLs and their contents.  URLs pointing to similar content can be merged into a simpler representation of the URLs.  The fetcher 325 acquires URLs from the URL Server 310, issues hypertext transfer (HTTP) protocol requests to the URL acquired and deposits the retrieved page content in the document store 330.  The document store 330 allows fast storage and lookup of page content based on normalized URLs.  In one embodiment, fast lookup can be achieved by hash-based or other indexing of the page content.  The document store 330 allows documents to be annotated by document processors 315.  The document processor 315 examines documents in the document store 330 and extracts and/or augments the documents examined.  The document processor 315 may perform functions including content extraction, URL extraction (acquire new URLs to be places in the URL Repository 300).  The normalized data store 305 contains a cleaned representation of the data acquired from the web suitable for consumption by the analysis subsystem 235 and display subsystem 240.  The content extractor 320 extracts content relevant to computing quality scores for products that may be presented to the user.  The content extractor keeps the extracted content updated since websites may change their structure and user generated content may move from page to page due to new content, editing, etc.”  This reads directly on the claimed limitation as well as the arguments as the Shilman reference is not only able to extract the content but also keep the content updated due to changes, for the lifespan of the product.  In order to determine if changes were made, one of ordinary skill in the art would have to make a comparison to the reviews present.  One of ordinary skill in the art would interpret the ability to keep content updated as the ability to compare the second review information to the first review information, to identify updated review content by comparing the new content to the old content for changes for the lifespan of the product (i.e. the reviews).  Shilman would not be able to provide an updated quality score unless old and new content was extracted and accounted for.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.” – MPEP 2123; “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” – MPEP 2144.01.  Contrary to Appellants arguments, the Examiner has not relied upon inherency, nor official notice, but simply the broadest reasonable interpretation of the Shilman reference as to what someone of ordinary skill in the art would find obvious and subsequently draw therefrom.  
This also coincides with the arguments regarding claim 21, as Shilman is not only keeping the content updated, but also able to associate new content or changed content.  
Next Appellants argue that the motivation cannot be based upon a cited reference (citing Ex parte Böger); however the Examiner respectfully disagrees.  The MPEP expressly states, as an example of a rationale for a prima facie case of obviousness, be “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (MPEP 2143(I)(G).”  The Examiner also notes that 
Appellants also argue the limitations of claims 8 and 18 and not disclosed by Shilman; however the Examiner respectfully disagrees.  Here, as previously shown, Shilman is able to track “defining the sequence and timing including frequency of changes, newness of products and pre-computed trends in arrival of new content (such as reviews and price-updates) based on the lifespan of the product in question (Shilman ¶31).”  One of ordinary skill in the art would interpret the ability to track frequency of changes, newness of products and pre-computed trends as the ability to generate trend information based upon the first review information and the updated review information.  These arguments are much narrower than actually recited in the claims.  Again, contrary to Appellants arguments, the Examiner has not relied upon inherency, nor official notice, but simply the broadest reasonable interpretation of the Shilman reference as to what someone of ordinary skill in the art would find obvious and subsequently draw therefrom.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Appellants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Appellants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.
As such, the §103 rejection should be affirmed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629    
                                                                                                                                                                                                    /AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.